Citation Nr: 0721387	
Decision Date: 07/17/07    Archive Date: 08/02/07	

DOCKET NO.  05-25 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand. 

2.  Entitlement to service connection for arthritis of the 
knees. 

3.  Entitlement to service connection for arthritis of the 
hips. 

4.  Entitlement to service connection for arthritis of the 
legs. 

5.  Entitlement to service connection for arthritis of the 
ankles. 

6.  Entitlement to service connection for arthritis of the 
left wrist. 

7.  Entitlement to service connection for arthritis of the 
fingers. 

8.  Entitlement to service connection for arthritis of the 
right elbow. 

9.  Entitlement to service connection for arthritis of the 
left elbow. 

10.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of fracture of the right distal radius 
with traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION


The veteran had active service from November 1962 to June 
1982.

This matter comes before the Board of Veterans Appeals (Board 
or BVA) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the benefits sought on 
appeal.



FINDINGS OF FACT

1.  Arthritis of the right hand was not manifested during 
service or within one year of separation from service, and 
any arthritis of the right hand may be present is not shown 
to be causally or etiologically related to service.

2.  The veteran is not currently shown to have arthritis of 
the knees.

3.  Arthritis of the hips was not manifested during service 
or within one year of separation from service, and any 
currently diagnosed arthritis of the hips is not shown to be 
causally or etiologically related to service.

4.  The veteran is not currently shown to have arthritis of 
the legs.

5.  The veteran is not currently shown to have arthritis of 
the ankles.

6.  The veteran is not currently shown to have arthritis of 
the left wrist.

7.  The veteran is not currently shown to have arthritis of 
his fingers.

8.  The veteran is not currently shown to have arthritis of 
the right elbow.

9.  The veteran is not currently shown to have arthritis of 
the left elbow.

10.  The veteran's right wrist fracture is not shown to be 
productive of ankylosis and does not manifest limitation of 
forearm flexion to 90 degrees, limitation of extension of the 
forearm to 75 degrees, or a combination of limitation of 
forearm flexion to 100 degrees and extension to 45 degrees.


CONCLUSIONS OF LAW

1.  Arthritis of the right hand was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so in occurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Arthritis of the knees was not incurred in or aggravated 
by active service, and may not be presumed to have been so in 
occurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  Arthritis of the hips was not incurred in or aggravated 
by active service, and may not be presumed to have been so in 
occurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

4.  Arthritis of the legs was not incurred in or aggravated 
by active service, and may not be presumed to have been so in 
occurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

5.  Arthritis of the ankles was not incurred in or aggravated 
by active service, and may not be presumed to have been so in 
occurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).  

6.  Arthritis of the left wrist was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so in occurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  

7.  Arthritis of the fingers was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so in occurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  

8.  Arthritis of the right elbow was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so in occurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  

9.  Arthritis of the left elbow was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so in occurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  

10.  The criteria for initial evaluation in excess of 10 
percent for residuals of a fracture of the right distal 
radius with traumatic arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5010 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in May 2004, May 2005, July 2005, August 
2005 and March 2006.  The RO also provided assistance to the 
veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.

Service Connection Claims

The veteran essentially contends that he has multiple joint 
arthritis that is due to an injury he sustained in combat 
while serving in Vietnam.  The veteran reports that he was 
injured when a mortar round went off near him and he was 
thrown approximately 30 feet and sustained a concussion.  The 
veteran reports that he was informed following the injury 
that he would be susceptible to arthritis in the future.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records contain no evidence of 
arthritis during service, nor do medical records dated 
following separation from service demonstrates that arthritis 
of any joint was manifested within one year of separation 
from service.  Nevertheless, given the fact that the veteran 
is a combat veteran, by virtue of awards received by him 
during service, including the Bronze Star with a Combat V, a 
Purple Heart Medal, and a Combat Action Ribbon.  As such, the 
Board accepts the veteran's statement as to the injury he 
sustained during service.  

However, the medical evidence does not demonstrate that 
arthritis is present in most of the joints claimed affected 
by arthritis, and for those joints that do have arthritis, 
there is a lack of a medical opinion demonstrating that any 
arthritis that is present is causally or etiologically 
related to service, including the injury the veteran 
sustained during service.

In this regard, x-rays taken at the time of the April 2006 VA 
examination disclosed there was no arthritis present in the 
right hand, knees, ankles or either elbow.  In fact, the only 
joints apparently affected by arthritis were the hips, which 
were shown to have mild degenerative changes of both hips.  
Following that examination the impressions were normal 
examination and x-ray of both elbows, bilateral trochanter 
bursitis in the hips, gouty arthritis of the right knee, a 
normal examination and x-rays of the left knee and a normal 
examination and x-rays of both ankles.  However, the April 
2006 VA examination report contains no opinion that any 
currently diagnosed disorder was a residual of the injury the 
veteran sustained during service.  In fact, the examiner 
commented that all of the findings were not caused by or the 
result of the concussion injury the veteran sustained during 
service in Vietnam.  The examiner explained that the reason 
for this is that he did not see from a medical standpoint how 
this could have resulted in arthritis that many years later.  
The examiner believes that what was seen was the normal 
result of the aging process as well as gouty arthritis which 
would not be related to the combat injury described by the 
veteran.  The examiner reaffirmed this opinion in a July 2006 
addendum to the April 2006 VA examination.

Therefore, the Board concludes that the medical evidence is 
against the claims for arthritis of the right hand, knees, 
hips, legs, ankles, left wrist, fingers, right elbow and left 
elbow, because the disorders are either not present, or if 
present, are not shown to be causally or etiologically 
related to service and the injury the veteran sustained 
during service.  Given the medical evidence against the 
claim, for the Board to conclude that multiple joint 
arthritis had its origin during service or is related to the 
service injury in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating the presence of a current arthritis 
disorder and of a nexus between a current disorder and 
service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a current disorder and of a relationship between 
the current disorder and an injury, disease or event in 
service.  While the veteran is clearly of the opinion that he 
has multiple joint arthritis that is related to service, as a 
lay person, the veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for multiple joint arthritis is not 
established. 

Increased Rating Claim


The veteran essentially claims that the initial evaluation 
assigned for his right wrist fracture does not accurately 
reflect the severity of that disability. Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

A rating decision dated in February 2005 granted service 
connection for residuals of a fracture of the right distal 
radius.  That rating decision also assigned a noncompensable 
evaluation under Diagnostic Code 5215, effective from 
February 26, 2004.  A rating decision dated in July 2005 
subsequently increased evaluation for that disability from 
noncompensable to 10 percent, also effective February 26, 
2004.  A rating decision dated in May 2006 granted service 
connection for arthritis of the right wrist, and 
recharacterized the disability as residuals of the fracture 
of the right distal radius with traumatic arthritis.  The 10 
percent evaluation was maintained under Diagnostic Code 5010-
5215.

Evaluations are assigned under Diagnostic Code 5010 for 
traumatic arthritis as they are for degenerative arthritis 
under Diagnostic Code 5003.  Diagnostic Code 5003, in turn, 
evaluates disabilities based on the degree of limitation of 
motion under the appropriate Diagnostic Codes, in this case 
Diagnostic Codes 5215 for limitation of wrist motion.  Other 
potentially applicable Codes include Diagnostic Codes 5206, 
5207 and 5208, which address limitation of forearm motion, 
and Diagnostic Code 5214 for ankylosis of the wrist.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Under Diagnostic Code 5215 for limitation of wrist motion, a 
10 percent evaluation is assigned for both major and minor 
extremity when dorsiflexion is less than 15 degrees or when 
palmer flexion is limited to inline with the forearm.  The 10 
percent evaluation is the maximum schedular evaluation under 
Diagnostic Code 5215.  Higher evaluations could be assigned 
under Diagnostic Code 5214 with the presence of either 
favorable or unfavorable ankylosis, but as will be explained 
below, ankylosis of the veteran's right wrist is not present.  

Should the right wrist fracture produce limitation of motion 
of the forearm, a 10 percent evaluation could be assigned 
when flexion of the forearm was limited to 100 degrees or a 
20 percent evaluation when flexion was limited to 90 degrees 
of either the major or minor extremity.  See 38 C.F.R. 
§4.71a, Diagnostic Code 5206.  If there was limitation of 
extension of the forearm, a 10 percent evaluation could be 
assigned when extension was limited to 45 degrees or 60 
degrees, and a 20 percent evaluation when extension was 
limited to 75 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5207.  A 20 percent evaluation could also be assigned 
under Diagnostic Code 5208 with evidence of a combination of 
limitation of forearm flexion to 100 degrees and extension to 
45 degrees.

The evidence for consideration in assigning an evaluation for 
the veteran's right wrist disability consists of private and 
VA medical records, as well as reports of VA examinations 
specifically afforded the veteran to assess the severity of 
his disability.  While private and VA medical records may 
contain complaints associated with the right wrist, those 
records generally do not have the clinical findings necessary 
to evaluate the veteran's disability of the Schedule for 
Rating Disabilities.  As such, the Board finds that the VA 
examinations have the greater probative value in determining 
the appropriate evaluation for the veteran's right wrist 
disability.

At the time of a January 2005 VA examination the veteran 
reported that his right wrist was symptomatic only in that it 
was painful with certain activities.  It was noted that the 
veteran was left-handed.  He was reported to be self-employed 
in the sales industry and was able to perform his activities 
of work without any difficulties secondary to his right wrist 
fracture.  He was also able to perform activities of daily 
living without any difficulty and he enjoys restoring 
automobiles as well as recreational activities.  

On examination of the right wrist there was some tenderness 
to palpation of the proximal radial head.  There was no gross 
swelling, warmth or deformity noted.  There was pain with 
motion and the range-of-motion of the right wrist was 45 
degrees dorsiflexion, 20 degrees of plantar flexion, 10 
degrees of radial deviation and 30 degrees of ulnar deviation 
with active, passive and repetitive motions with complaints 
of pain at full ranges of motion in all modalities.  The 
impression was residuals of the fracture to the distal radial 
head.  The veteran indicated that he had no complaints of any 
problems associated with his right elbow and the range-of-
motion of the right elbow was within normal limits.

A report of a VA examination performed in April 2006 
disclosed that on physical examination elbow flexion was 0 to 
145 degrees bilaterally, forearm supination 0 to 185 degrees, 
forearm pronation from 0 to 80 degrees, wrist dorsiflexion 
from 0 to 70 degrees, wrist palmar flexion from 0 to 80 
degrees, wrist radial deviation from 0 to 20 degrees and 
wrist ulnar deviation from 0 to 45 degrees.  It was noted 
that motion was not painful and did not change with 
repetitive motion.  The pertinent impressions following the 
examination were mild traumatic arthritis of the right wrist 
and a healed fracture of the right distal radius.

Based on this evidence, the Board finds that the veteran is 
not entitled to an initial evaluation in excess of the 
currently assigned 10 percent evaluation.  Physical 
examination has not disclosed that there was any limitation 
of forearm motion due to the right wrist fracture, and while 
there was some limitation of motion noted at the time of the 
January 2005 VA examination that appears to have improved by 
the time of the April 2006 VA examination.  And while there 
was limitation of motion of the veteran's wrist, his 
disability has not been shown to cause any limitation of 
forearm motion.  Also, given the motion reported at the time 
of both examinations, it is obvious that the veteran's right 
wrist is not ankylosed at either a favorable or unfavorable 
angle.  

Since a 10 percent evaluation represents the highest 
schedular evaluation assignable based on limitation of motion 
of the wrist, a higher evaluation is not shown to be 
warranted unless there is ankylosis of the wrist or 
impairment of the forearm due to that disability.  In the 
absence of such findings, the Board concludes that an initial 
evaluation in excess of 10 percent for residuals of a 
fracture of the right distal radius with traumatic arthritis 
is not established.  In reaching this decision the Board has 
also considered whether a higher evaluation may be warranted 
for additional functional impairment due to functional loss 
due to flare-ups of pain, fatigability, incoordination, pain 
on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However no such 
additional impairment is demonstrated in the treatment 
records or the VA examinations.


ORDER


Service connection for arthritis of the right hand is denied.

Service connection for arthritis of the knees is denied.

Service connection for arthritis of the hips is denied.

Service connection for arthritis of the legs is denied.

Service connection for arthritis of the ankles is denied.

Service connection for arthritis of the left wrist is denied.

Service connection for arthritis of the fingers is denied.

Service connection for arthritis of the right elbow is 
denied.

Service connection for arthritis of the left elbow is denied.

An initial evaluation in excess of 10 percent for residuals 
of a fracture of the right distal radius with traumatic 
arthritis is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


